Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 5-6, 9-11, 13, 17-18 and 21-25 are allowed.

Claims 2-4, 7-8, 12, 14-16, and 19-20 are cancelled.	
			Reason for Allowance						Applicants remarks submitted have been fully considered and have been found to be persuasive. These remarks, along with the amendments filed 
-“ wherein the co-frequency isolator comprises a transmission pin, a reception pin, an antenna pin and a load-grounded pin, wherein the transmission pin is electrically connected to the second end of the transmitting terminal analog signal processing circuit, and the transmission pin is connected to the antenna pin to form a transmission path for the uplink signal; and the reception pin is electrically connected to the second end of the receiving terminal analog signal processing circuit, the reception pin is connected to the antenna pin to form a reception path for the downlink signal, and the antenna pin is electrically connected to the transceiver filter, wherein a line spatial distance between the transmission pin and the reception pin and a line spatial distance between the transmission path and the reception path are each greater than or equal to three times of a line width ” as cited in claim 1, have overcome the cited prior art. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as amended. 
The closest prior art on record Jain et al US 2017/0170903 Al  fails to teach the feature of
-“ wherein the co-frequency isolator comprises a transmission pin, a reception pin, an antenna pin and a load-grounded pin, wherein the transmission pin is electrically connected to the second end of the transmitting terminal analog signal processing circuit, and the transmission pin is connected to the antenna pin to form a transmission path for the uplink signal; and the reception pin is electrically connected to the second end of the receiving terminal analog signal processing circuit, the reception pin is connected to the antenna pin to form a reception path for the downlink signal, and the antenna pin is electrically connected to the transceiver filter, wherein a line spatial distance between the transmission pin and the reception pin and a line spatial distance between the transmission path and the reception path are each greater than or equal to three times of a line width ” as cited in claim 1.
The other relevant prior art in the record fail to teach the above subject matter.		Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELTIF AJID whose telephone number is (571)272-7749. The examiner can normally be reached 9 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDELTIF AJID/Examiner, Art Unit 2478                                                                                                                                                                                                        
/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478